USCA11 Case: 21-11333    Date Filed: 08/12/2022   Page: 1 of 37




                                                   [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-11333
                 ____________________

PAUL DONALD DAVIS,
KATHY DAVIS,
                                          Plaintiffs-Appellants,
versus
PAUL WALLER,
SHAUN BROWDER,


                                        Defendants-Appellees,


SCOTT WALDROUP,
ANDREW DRAKE,


                                                   Defendants.
USCA11 Case: 21-11333        Date Filed: 08/12/2022      Page: 2 of 37




21-11333                Opinion of the Court                         2


                     ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
              D.C. Docket No. 3:18-cv-00134-CAR
                    ____________________

Before JILL PRYOR, GRANT, and MARCUS, Circuit Judges.
MARCUS, Circuit Judge:
       Paul Donald Davis (“Davis”) was taken hostage by a fleeing
felon in rural Georgia. The felon, William Arnold (“Arnold”),
forced Davis at gunpoint to drive an 84,000-pound truck loaded
with timber to escape the pursuing officers. Davis drove the truck
toward seven officers gathered at the scene and showed no signs of
stopping. As the logging truck struck the police vehicles lining the
dirt road, several of the officers opened fire on the cab of the truck,
even though they allegedly knew Davis -- an innocent hostage --
was being forced to drive.
       Davis survived but was shot in his hand, his fingers, his hip,
and his shoulder. He sued Georgia State Patrol Lieutenant Paul
Waller (“Waller”) and Georgia State Patrol Trooper Shaun
Browder (“Browder”) in their individual capacities (collectively,
“Defendants”) for violating his Fourth and Fourteenth Amend-
ment Rights. The Defendants moved for summary judgment, ar-
guing that they were entitled to qualified immunity. The district
court agreed and granted summary judgment because their actions
USCA11 Case: 21-11333           Date Filed: 08/12/2022        Page: 3 of 37




21-11333                  Opinion of the Court                              3


were reasonable and, even if they were not, they did not violate
any clearly established law.
       We affirm.
                                          I.
        This tragic story1 begins when William Arnold shot his preg-
nant girlfriend and took his grandmother hostage at his home in
Oglethorpe County, Georgia.2 Hostage negotiations eventually
failed, and Arnold fled his house in his red pickup truck, taking his
wounded girlfriend with him. Arnold eventually threw his preg-
nant girlfriend from his moving truck and continued his escape. He
then encountered law enforcement officers Browder and Waller,
who had been called to the scene by police responding to the initial
hostage taking. Arnold made a U-turn as soon as he saw the officers
and fled. The officers gave chase.
       After a brief pursuit, Browder’s and Arnold’s vehicles ended
up facing each other. Arnold began shooting at Officer Browder.
When Browder returned fire, Arnold reversed and drove away.
Browder tried to follow in his car, but his police cruiser could not


1 Because we review the district court’s grant of summary judgment, we offer
these facts from the record as taken in the light most favorable to Davis and
with all inferences drawn in his favor. See Troupe v. Sarasota Cnty., 419 F.3d
1160, 1165, 1167 (11th Cir. 2005).
2 Arnold admitted to being high on methamphetamine throughout these
events.
USCA11 Case: 21-11333            Date Filed: 08/12/2022        Page: 4 of 37




21-11333                  Opinion of the Court                               4


cross the off‐road terrain, so Browder pursued Arnold on foot.
Browder came to a single‐lane, dirt road where he saw Arnold’s
red pickup truck parked perpendicular to a curve in the road, which
led to the entrance of the logging site where Plaintiff Don Davis
worked. Another deputy was parked at the scene, about 70 yards
from Arnold’s red truck; the two officers called for backup.
       Meanwhile, Arnold’s truck ran out of gas, and he began
searching for a new vehicle at the logging site in which to escape.3
Inside one of the trucks at the logging site, Arnold found a loaded
.22 caliber rifle. He then ordered Davis, at gunpoint, to drive his
84,000-pound logging truck in order to help him escape. Davis says
he drove for “10 or 15 minutes” and at “5-10 miles per hour” while
Arnold hid in the footwell, trying to push the gas pedal with his
hands, before the truck arrived at Arnold’s abandoned red pickup
truck blocking the road.
       Shortly before Waller and other officers arrived on the
scene, Davis had called 9-1-1. Dispatchers relayed over the radio
that Arnold had “hijacked” a logging truck, that he was armed, and
that he had forced a hostage to drive the truck. Some of the officers
dispute whether they received the message, but the district court,


3 The site was about a quarter mile off Centerville Road, which Defendants
describe as “a main thoroughfare for many in Oglethorpe County,” but Plain-
tiff highlights deposition testimony stating that the nearest town is “three or
four” miles “as the crow flies” from where officers shot Davis.
USCA11 Case: 21-11333         Date Filed: 08/12/2022     Page: 5 of 37




21-11333                Opinion of the Court                          5


viewing the facts most favorably to Davis, assumed both Defend-
ants knew Arnold had forced a hostage to drive the logging truck
at gunpoint. D.E. 64 at 9 n.56.
       All the while, several officers, including Waller, heard over
the police radio that Browder and Arnold had exchanged gunfire
and that Arnold’s red truck had been found on a logging road -- so
they drove to the logging road and parked behind the police vehicle
already on the scene. Within a “minute, [or] minute and a half,” as
the officers and six police vehicles congregated on the logging road,
Davis’s logging truck was about to knock Arnold’s red pickup truck
out of its way.
        Davis hesitated to ram Arnold’s red pickup truck out of the
way and continued driving toward the officers and their vehicles.
But Arnold, who was in control of the truck, demanded that he do
so, firing his rifle for emphasis, and shattering the driver’s side win-
dow. The officers heard the gunshot and took cover behind their
vehicles because they did not know who or what the shooter was
targeting.
        After having pushed Arnold’s pickup truck out of the way,
Davis continued to drive toward the officers and their parked vehi-
cles. As the logging truck began to knock the police vehicles out of
the way, the officers bailed out from behind their vehicles and be-
gan firing their weapons at the moving truck. Officer Browder,
who was only five feet away, fired his semi‐automatic rifle at least
two times and Waller fired his shotgun two or three times.
USCA11 Case: 21-11333            Date Filed: 08/12/2022        Page: 6 of 37




21-11333                  Opinion of the Court                               6


        The logging truck finally came to a stop after it had struck
one of the patrol cars. Davis managed to knock the truck out of
gear, put his hands up, and “bailed” out of the truck. Almost sim-
ultaneously, as Davis was exiting the truck, Waller fired one more
shot and struck Davis in the shoulder. As Waller put it in his dep-
osition, “[w]hen that door burst open, I certainly shot towards that
direction.” D.E. 36-22 at 107. And Davis characterized the timing
of the final shot this way: “Q: As you were getting out of the door,
you believe you got shot in the shoulder? A: That’s right.” D.E. 36-
7 at 105. When all was said and done, Davis had been struck nine
times. He suffered many physical and psychological injuries and
still does not have full use of his hand.
       Davis sued the Defendants in the Middle District of Georgia
in their individual capacities for violating his Fourth Amendment
right to be free from excessive force and for violating the Four-
teenth Amendment right to substantive due process pursuant to §
1983. 4 The district court granted summary judgment to the De-
fendants, reasoning this way:
       Although Plaintiff was a hostage, as the driver of the
       log truck, he posed not only a threat of serious


4 Davis originally sued four Defendants -- Georgia State Patrol Lieutenant Paul
Waller, Georgia State Patrol Trooper Shaun Browder, Oglethorpe County
Sheriff’s Office Corporal Scott Waldroup, and Oglethorpe County Sheriff’s Of-
fice Investigator Andrew Drake. Waldroup and Drake have been dismissed
with prejudice following a settlement.
USCA11 Case: 21-11333       Date Filed: 08/12/2022     Page: 7 of 37




21-11333               Opinion of the Court                       7


      physical harm to the officers and others, but Plaintiff
      was also facilitating the escape of an armed and dan-
      gerous suspect. Thus, Defendants’ use of deadly force
      when they fired at Plaintiff in the driver’s side of the
      truck was reasonable to protect themselves and oth-
      ers and prevent Arnold’s escape.

D.E. 64 at 16. The district court further determined that issuing a
warning before using deadly force was not feasible under the cir-
cumstances. Waller acted reasonably when he shot Davis as Davis
exited the vehicle. The district court observed that Waller could
have reasonably believed that Arnold (not Davis) actually exited
the truck and that Arnold would continue to attack the officers. Id.
at 17–19. Finally, the district court concluded that “[e]ven if the
Defendants’ actions were not reasonable, no clearly established law
notified Defendants their conduct was unlawful.” Id. at 19.
      Davis timely filed this appeal.
                                    II.
       We review de novo a district court’s summary judgment rul-
ing on qualified immunity grounds. Morton v. Kirkwood, 707 F.3d
1276, 1280 (11th Cir. 2013). Summary judgment is appropriate only
when there are no genuine disputes of material fact, and the mo-
vant is entitled to judgment as a matter of law. Id.
                                    A.
       Qualified immunity shields “government officials perform-
ing discretionary functions . . . from liability for civil damages
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 8 of 37




21-11333               Opinion of the Court                         8


insofar as their conduct does not violate clearly established statu-
tory or constitutional rights of which a reasonable person would
have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The
immunity balances two important public interests: “the need to
hold public officials accountable when they exercise power irre-
sponsibly and the need to shield officials from harassment, distrac-
tion, and liability when they perform their duties reasona-
bly.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). This form of
immunity allows law enforcement to work without fear of liability,
protecting “all but the plainly incompetent or those who know-
ingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).
       “In order to receive qualified immunity, the public official
must first prove that he was acting within the scope of his discre-
tionary authority when the allegedly wrongful acts occurred.” Lee
v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (quotation marks
omitted). “The burden then shifts to the plaintiff to show that qual-
ified immunity is not appropriate.” Id. To overcome the defense
of qualified immunity, the plaintiff must show first, that the defend-
ant violated a constitutional right and, second, that the right was
“clearly established.” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th
Cir. 2019). “The relevant, dispositive inquiry in determining
whether a right is clearly established is whether it would be clear
to a reasonable officer that his conduct was unlawful in the situa-
tion he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001).
USCA11 Case: 21-11333         Date Filed: 08/12/2022     Page: 9 of 37




21-11333                Opinion of the Court                          9


         We have identified three ways that a plaintiff can prove that
a particular constitutional right is clearly established. Waldron v.
Spicher, 954 F.3d 1297, 1304 (11th Cir. 2020). First, a plaintiff can
show that a materially similar case has already been decided. Mer-
cado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005). This
category consists of binding precedent tied to particularized facts
in a materially similar case. “[A] case that is fairly distinguishable
from the circumstances facing a government official cannot clearly
establish the law for the circumstances facing that government of-
ficial [ ].” Vinyard v. Wilson, 311 F.3d 1340, 1352 (11th Cir. 2002).
Only materially similar cases drawn from the United States Su-
preme Court, this Circuit, and/or the highest court of the relevant
state can clearly establish the law. Waldron, 954 F.3d at 1304–05.
        Second, a plaintiff can also show that a broader, clearly es-
tablished principle should control the novel facts of a particular
case. “[T]he principle must be established with obvious clarity by
the case law so that every objectively reasonable government offi-
cial facing the circumstances would know that the official’s con-
duct did violate federal law when the official acted.” Loftus v.
Clark-Moore, 690 F.3d 1200, 1205 (11th Cir. 2012) (alteration in
original) (quotation marks omitted).
       Finally, a plaintiff can establish that the case “fits within the
exception of conduct which so obviously violates [the] [C]onstitu-
tion that prior case law is unnecessary.” Mercado, 407 F.3d at 1159.
This test is a narrow category encompassing those circumstances
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 10 of 37




21-11333                Opinion of the Court                        10


where “the official’s conduct lies so very obviously at the very core
of what the [relevant constitutional provision] prohibits that the
unlawfulness of the conduct was readily apparent to the official,
notwithstanding lack of case law.” Loftus, 690 F.3d at 1205 (alter-
ation in original) (quoting Terrell v. Smith, 668 F.3d 1244, 1257
(11th Cir. 2012)).
                                     B.
        There is no question that the officers were acting in their
discretionary capacities when they fired at the cab of the moving
logging truck. We begin, then, with whether the officers’ actions
were reasonable. If they were, the officers did not violate Davis’s
constitutional rights under the Fourth Amendment. See Jean-Bap-
tiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010). Because Davis
and Arnold posed an imminent risk of serious physical harm or
death to the officers and to the public, we are satisfied that Defend-
ants’ decisions to shoot at a moving, 84,000-pound logging truck
were reasonable.
         Our case law has repeatedly held that “a police officer may
use [ ] [deadly force] to dispel a threat of serious physical harm to
either the officer or others, or to prevent the escape of a suspect
who threatens this harm.” Singletary v. Vargas, 804 F.3d 1174,
1181 (11th Cir. 2015). We have concluded “that it is reasonable,
and therefore constitutionally permissible, for an officer to use
deadly force when he has ‘probable cause to believe that his own
life is in peril.’” Id. (quoting Robinson ex rel. Walters v. Arrugueta,
USCA11 Case: 21-11333       Date Filed: 08/12/2022     Page: 11 of 37




21-11333               Opinion of the Court                        11


415 F.3d 1252, 1256 (11th Cir. 2005)). Critically, “the determination
of reasonableness must be made from the perspective of the of-
ficer.” Robinson, 415 F.3d at 1255. And the reasonableness assess-
ment must be made at the time the force was used, “rather than
with the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S.
386, 396 (1989).
        The facts, viewed in the light most favorable to Davis, show
at least this much: First, Browder and Waller knew Arnold was in
the truck; that he had just escaped after fatally shooting his preg-
nant girlfriend, whom he had thrown out of a moving vehicle; that
he had taken his grandmother hostage; and that he had shot a
weapon several times at Officer Browder. Second, the police offic-
ers were forced to hide behind their cruisers as an 84,000-pound
truck loaded with timber drove straight at them; and they watched
as a rifle shot rang out from the cab of the truck just before it bar-
reled through Arnold’s red pickup truck sitting in the middle of the
road. Third, the Defendants saw no sign that the truck would stop
as it began to ram police vehicles in the road. Based on these ex-
traordinarily dangerous facts, any reasonable officer would reason-
ably believe that his own life was in imminent danger and that Da-
vis and Arnold, in control of the logging truck, jeopardized others
if Arnold managed to escape. See Tenn. v. Garner, 471 U.S. 1, 11
(1985) (“Where the officer has probable cause to believe that the
suspect poses a threat of serious physical harm, either to the officer
or to others, it is not constitutionally unreasonable to prevent es-
cape by using deadly force.”).
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 12 of 37




21-11333                Opinion of the Court                        12


        On these undisputed facts, Davis’s claim that the use of
deadly force was unreasonable is squarely foreclosed by our prece-
dent. Among other things, he suggests that it was unreasonable for
the officers to believe that Davis and Arnold posed a serious threat
of physical harm. The truck, he says, was moving slowly; it was
easily identifiable and could be tracked; many officers were gath-
ered at the command center and were available to assist if the log-
ging truck made it to a public road; and Arnold did not have a clear
shot at the officers.
        But we have “consistently upheld an officer’s use of force
and granted qualified immunity in cases where the decedent used
or threatened to use his car as a weapon to endanger officers or
civilians [ ].” McCullough v. Antolini, 559 F.3d 1201, 1207 (11th
Cir. 2009). Thus, for example, in McCullough v. Antolini, the
plaintiff revved his engine with an officer trapped “just inches”
away and drove his truck toward a police cruiser. We held the use
of deadly force was reasonable. Id. at 1208. Or take our previous
decision in Pace v. Capobianco, 283 F.3d 1275 (11th Cir. 2002). In
that case, a panel of this Court upheld an officer’s use of deadly
force against a fleeing suspect who, a few seconds before the shoot-
ing, had been driving hazardously and had swerved his car at police
officers. Id. at 1277, 1282. If anything, the facts presented in this
case were far more dire.
      In still another case, a panel of this Court addressed a similar,
but not nearly as extreme a case as this one in Robinson ex rel.
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 13 of 37




21-11333                Opinion of the Court                        13


Walters v. Arrugueta. There, we granted qualified immunity to an
officer who used deadly force when a suspect slowly -- at one or
two miles per hour -- drove a vehicle forward toward an officer
who was standing between the suspect’s vehicle and a parked car.
The officer’s use of deadly force was reasonable because “[e]ven if
in hindsight the facts show that Arrugueta perhaps could have es-
caped unharmed, . . . a reasonable officer could have perceived that
[decedent] was using the [car] as a deadly weapon. . . . [Accord-
ingly,] Arrugueta had probable cause to believe that [decedent]
posed a threat of serious physical harm.” Robinson, 415 F.3d at
1256.
        Moreover, we have consistently said that it is reasonable for
an officer to believe that a suspect poses “an immediate risk of se-
rious harm to [him]” when the suspect is armed. Garczynski v.
Bradshaw, 573 F.3d 1158, 1169 (11th Cir. 2009); Montoute v.
Carr, 114 F.3d 181, 185 (11th Cir. 1997) (“[A]n officer is not re-
quired to wait until an armed and dangerous felon has drawn a
bead on the officer or others before using deadly force.”). And as
we know, Davis and Arnold were armed with more than just the
logging truck -- Arnold also had a .22 caliber rifle that he had fired
at least once before in the lead up to the use of deadly force. That
the logging truck was moving slowly or that Arnold did not have
the officers in his rifle sights did not make the officers’ belief that
Arnold and Davis posed an imminent risk of serious physical harm
or death to the officers and the public any less reasonable. See Jean-
Baptiste, 627 F.3d at 821 (“Regardless of whether Jean-Baptiste had
USCA11 Case: 21-11333            Date Filed: 08/12/2022         Page: 14 of 37




21-11333                   Opinion of the Court                               14


drawn his gun, Jean-Baptiste’s gun was available for ready use, and
Gutierrez was not required to wait ‘and hope[] for the best.’”) (al-
teration in original) (citation omitted). A fully loaded logging truck
was converted into a deadly weapon as it moved directly at the of-
ficers at 5 to 10 miles per hour. “It is axiomatic that when an officer
is     threatened       with deadly force,    he      may     respond
with deadly force to protect himself.” Hunter v. Leeds, 941 F.3d
1265, 1279 (11th Cir. 2019).
       To the extent Davis suggests that deadly force may never be
used against an innocent victim, we can find no case asserting that
proposition so categorically. 5 And we decline to do so today. Each
case turns on its peculiar facts and circumstances. The application
of deadly force may be reasonable when it prevents an even graver
and more imminent danger to the officers and to the public.
                                           C.




5        This thesis is redolent of the Trolley Problem, an ethical thought ex-
periment in which a runaway trolley is about to run over five people tied to
the track, but a bystander has the opportunity to pull a lever and divert the
trolley down a path with only one person in harm’s way. Judith Jarvis Thomp-
son, The Trolley Problem, 94 YALE L.J. 1395 (1985). Should the bystander
make the affirmative choice to kill one person while saving five, or do nothing?
         While the outcomes of either choice were not nearly as certain here
as in the hypothetical, by Davis’s telling, the officers had no choice but to let
the trolley roll on by. We disagree.
USCA11 Case: 21-11333        Date Filed: 08/12/2022      Page: 15 of 37




21-11333                Opinion of the Court                          15


       Nor, on these facts, were the officers required first to issue a
warning before using lethal force. Officers are required to give a
warning before using deadly force if a warning is feasible. The crit-
ical inquiry is feasibility. Cantu v. City of Dothan, 974 F.3d 1217,
1229 (11th Cir. 2020). And we have declined “‘to fashion an inflex-
ible rule that, in order to avoid civil liability, an officer must always
warn his suspect before firing—particularly where, as here, such a
warning might easily have cost the officer his life.’” Carr v. Ta-
tangelo, 338 F.3d 1259, 1269 n.19 (11th Cir. 2003) (emphasis omit-
ted) (quoting McLenagan v. Karnes, 27 F.3d 1002, 1007–08 (4th Cir.
1994)). Browder and Waller say a warning was not feasible because
“[t]he situation was happening so fast that the officers could not
safely expose themselves.” Appellees’ Br. at 34. Nothing in the
record controverts this obvious conclusion. To require an officer
to give a warning before firing a shot would have forced the officer
to place himself in the immediate path of an oncoming 84,000-
pound truck or the path of a potential bullet. Neither reason nor
case law requires that decision.
        Davis also cites Vaughan v. Cox in order to establish that a
warning was feasible. We remain unpersuaded. In Vaughan, po-
lice officers in the middle of a high-speed chase fired at the suspect’s
car and hit the passenger. 343 F.3d at 1327. The passenger,
Vaughan, complained that the officer’s decision to fire without first
warning was unreasonable and violated his constitutional rights.
The district court granted summary judgment to the defendant,
finding the officer acted reasonably, but a panel of this Court
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 16 of 37




21-11333                Opinion of the Court                        16


reversed. Id. at 1328. Viewing the facts in a light most favorable
to Vaughan, when the defendant “discharged his weapon, he
simply faced two suspects who were evading arrest and who had
accelerated to eighty to eighty-five miles per hour in a seventy-
miles-per-hour zone in an attempt to avoid capture.” Id. at 1330.
The Court held that “[u]nder such facts, a reasonable jury could
find that Vaughan and Rayson’s escape did not present an immedi-
ate threat of serious harm to [the officer] or others on the road.”
Id. Because a reasonable jury could find that deadly force was un-
necessary, a fortiori, “a reasonable jury could find that it was feasi-
ble for [the officer] to warn Vaughan and Rayson of the potential
use of deadly force.” Id. at 1331.
       This case is different in several critical ways. Foremost,
here, a reasonable jury could only conclude that Davis and Arnold
posed an imminent threat of serious physical harm or death to the
officers and to the public. In Vaughan, we held a reasonable jury
could conclude that Vaughan and Rayson did not pose such an im-
minent risk. The significant factual differences between Vaughan
and this case explain the different results: Arnold was known to be
an exceedingly violent felon, while Vaughan and Rayson allegedly
stole a car from a service station; Davis already had run over a ve-
hicle that stood in his way, while Vaughan and Rayson used no
evasive maneuvers other than accelerating to 85 MPH on the high-
way; and Davis was driving the logging truck straight at the officers
and Arnold had already shot at them, while Vaughan and Rayson
were trying to flee.
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 17 of 37




21-11333                Opinion of the Court                        17


        Davis argues in the alternative that the officers should have
employed less lethal tactics. Again, we are unpersuaded. “There
is no precedent in this Circuit [ ] which says that the Constitution
requires law enforcement officers to use all feasible alternatives to
avoid a situation where deadly force can justifiably be used. There
are, however, cases which support the assertion that, where deadly
force is otherwise justified under the Constitution, there is no con-
stitutional duty to use non-deadly alternatives first.” Menuel v.
City of Atlanta, 25 F.3d 990, 996 (11th Cir. 1994) (quoting Plakas v.
Drinski, 19 F.3d 1143, 1148–50 (7th Cir. 1994)).
        “In examining whether an officer’s use of deadly force is rea-
sonable, we recognize that ‘police officers are often forced to make
split-second judgments—in circumstances that are tense, uncer-
tain, and rapidly evolving—about the amount of force that is nec-
essary in a particular situation.’” Long v. Slaton, 508 F.3d 576, 580
(11th Cir. 2007) (quoting Graham, 490 U.S. at 397). And “[w]e are
loath to second-guess the decisions made by police officers in the
field.” Vaughan, 343 F.3d at 1331. Here, the officers encountered
an 84,000-pound truck rolling toward them with an armed felon
inside and fully in control. Even if the officers had attempted to
shoot the tires out or attempted to shoot at the engine, the mo-
mentum of the truck almost surely still would have carried the
massive vehicle into the officers. And doing nothing, while waiting
for the truck to reach the command center on the main road was
not a reasonable option -- the officers would still have been left vul-
nerable on the barren logging road to gunfire from Arnold.
USCA11 Case: 21-11333       Date Filed: 08/12/2022    Page: 18 of 37




21-11333               Opinion of the Court                       18


Additionally, the officers had no reason to believe that waiting for
the other officers at the command center to stop the logging truck
later would be any safer for those officers or the public. See City
& Cnty. of San Francisco v. Sheehan, 575 U.S. 600, 612 (2015) (“The
Fourth Amendment standard is reasonableness, and it is reasonable
for police to move quickly if delay would gravely endanger their
lives or the lives of others.”) (quotation marks omitted). At bot-
tom, on the peculiar and tragic facts presented, we cannot second
guess the officers’ split-second decisions because they reasonably
feared for their own lives and the lives of others.
                                    D.
        But even if we were to assume that the officers’ actions
somehow were unreasonable -- and we do not -- they did not vio-
late clearly established law. To offer a case with materially similar
facts, Davis proffers Vaughan and Morton, 707 F.3d 1276. But
Vaughan is not materially similar for the reasons we have already
described, and it does not clearly establish the right Davis asserts.
Nor does Morton. There, the police shot a driver who, when view-
ing the facts in the light most favorable to the non-moving party,
sat stationary in his car with his hands raised before he was struck.
Morton, 707 F.3d at 1285. Furthermore, the officer had no reason
“to believe that Morton was a threat to anyone.” Id. at 1282. In
sharp contrast, here, the officers had ample reason to believe that
Davis was driving the logging truck at them with Arnold in control.
These cases are worlds apart. Morton cannot create clearly
USCA11 Case: 21-11333       Date Filed: 08/12/2022     Page: 19 of 37




21-11333               Opinion of the Court                        19


established law for the conduct these officers faced. Neither
Vaughan nor Morton would have placed the officers on notice that
they could not lawfully discharge their weapons in this case.
        Finally, Davis offers that “[i]ntentionally shooting an un-
armed and innocent hostage to capture the hostage’s fugitive cap-
tor shocks the conscience and is obviously unconstitutional.” Ap-
pellant’s Br. at 59. He makes a substantive due process argument
here, rather than a Fourth Amendment one. Nix v. Franklin Cnty.
Sch. Dist., 311 F.3d 1373, 1375 (11th Cir. 2002) (“As a general rule,
to prevail on a claim of a substantive due-process violation, a plain-
tiff must prove that a defendant's conduct “shocks the con-
science.’”) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833,
836, 846–47 (1998)). But where a plaintiff alleges that law enforce-
ment officers have used excessive force to make an arrest or other
seizure -- as Davis plainly does -- substantive due process claims are
foreclosed. “Because the Fourth Amendment provides an explicit
textual source of constitutional protection against this sort of phys-
ically intrusive governmental conduct, that Amendment, not the
more generalized notion of ‘substantive due process,’ must be the
guide for analyzing these claims.” Graham, 490 U.S. at 395. See
also Piazza v. Jefferson Cnty., 923 F.3d 947, 951–52 (11th Cir. 2019)
(specifying that it is the Fourth Amendment, rather than the Four-
teenth, that guides our analysis of excessive force during arrests).
     Our fidelity to doctrine has no practical effect on the out-
come of this appeal. Again, the essence of the calculus in a Fourth
USCA11 Case: 21-11333      Date Filed: 08/12/2022     Page: 20 of 37




21-11333               Opinion of the Court                      20


Amendment excessive force case is reasonableness -- it is far easier
for a plaintiff to show a defendant’s behavior was unreasonable
than to show it shocks the conscious. And as we’ve observed, Da-
vis cannot meet this less demanding burden. The officers made the
split-second decision to shoot in a tense and deadly crucible, bal-
ancing the harm posed to Davis against the imminent danger posed
to them and to unknown civilians on the public roads. See
McCullough, 559 F.3d at 1206. What happened to Mr. Davis was
tragic and almost unimaginable, but we cannot say that the offic-
ers’ conduct was unreasonable. Nor can we find any clearly estab-
lished law that would have fairly put them on notice that they
could not use deadly force.
                                    E.
       Davis also asks us to sequentially sever the unfolding events
by separating the officers’ first round of shots from the final shot
Waller fired at Davis when he opened the door and began to exit
the truck. Davis claims that the final shot violated the Fourth and
Fourteenth Amendments, even if the first thirty-five shots did not.
Taken in a light most favorable to the non-moving party, the evi-
dence establishes that as the driver’s side door opened once the
truck came to a stop, almost instantaneously, Waller fired a shot in
the direction of the open door, striking Davis in the shoulder. We
think Davis draws too fine a distinction. These chaotic and danger-
ous events unfolded simultaneously, and Waller’s use of deadly
force responded to the same continuous threat. Even though
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 21 of 37




21-11333                Opinion of the Court                        21


Davis was driving, it does not follow inexorably that Davis would
be the one exiting the driver’s side door after several minutes of
driving and gunfire. Arnold was hiding in the footwell of the truck
and trying to operate the pedals while Davis was driving. It is en-
tirely plausible that, after the tumult, Arnold ended up on that side
of the truck and tried to escape through the closest door. If Waller,
the officer with the worst vantage point, had waited for confirma-
tion of Davis’s identity before firing and it had turned out to be
Arnold (armed with a long gun) who was exiting the cab, Waller’s
fellow officers would have been placed in life-threatening peril. “A
police officer is entitled to continue his use of force until a suspect
thought to be fully armed is ‘fully secured.’” See Jean-Baptiste, 627
F.3d at 821–22 (11th Cir. 2010) (quoting Crenshaw v. Lister, 556
F.3d 1283, 1293 (11th Cir. 2009)).
       Our concurring colleague emphasizes the decision of the
other officers not to fire an additional shot and the less dangerous
circumstances the officers supposedly faced once the truck came to
a stop. We read this unusual record differently. For starters, we
disagree that “the truck itself no longer posed a threat” once it
came to a stop in the seconds before Davis jumped out. Concur-
rence at 6. As all agree, Arnold -- an armed and exceedingly dan-
gerous felon with a demonstrated propensity for flight -- remained
in the cab and could have put the truck back in motion at any mo-
ment. Nor is this a case where the exigent circumstances “van-
ished.” Concurrence at 9. Davis’s own deposition indicates that
there was hardly any time between when the truck came to a stop
USCA11 Case: 21-11333        Date Filed: 08/12/2022      Page: 22 of 37




21-11333                Opinion of the Court                          22


and when he “bailed out.” Davis was asked, “[s]o you said that at
one point you stop the truck and you bail out; right? . . . Tell me
how you did that. Tell me what steps you went through.” He said,
“I just knocked it out of gear, went up there, cut it off. I bailed out.”
D.E. 36-7 at 76. Davis was also asked whether he said anything or
stuck his hands out the window before he bailed out. He didn’t; he
only “held [his] hands up when [he came] out [of] the door.” Id.
Waller told a similar story, saying, “the vehicle stopped abruptly . .
. the door burst open.” D.E. 36-22 at 106. By all accounts, the truck
stopped, the door burst open, and Waller fired his final shot in rapid
succession with precious little time for studied reflection. The con-
densed timeline, along with the perilous circumstances, make it
particularly difficult to separate this single scene into discrete “epi-
sode[s].”
        We also question how useful “a barometer for reasonable-
ness in this case is the conduct of the other officers at the scene.”
Concurrence at 6. More than one course of action can be reasona-
ble -- the other officers’ decision not to shoot does not render Wal-
ler’s choice unreasonable. See Vinyard, 311 F.3d at 1346 (“An of-
ficer will be entitled to qualified immunity if his actions were ob-
jectively reasonable, that is if an objectively reasonable officer in
the same situation could have believed that the force used was not
excessive.”). This is especially so considering the dissimilar posi-
tions of the officers on the scene. Waller was farthest away from
the cab of the truck because the 18-wheeler had driven past him,
and “was closer to where the other three officers were.” D.E. 36-
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 23 of 37




21-11333                Opinion of the Court                        23


22 at 103, 105–07. The other officers -- Browder, Drake, and Wal-
droup -- were clustered closer to the cab of the truck, and, notably,
directly across from where the driver’s side door burst open. As
Browder put it, the truck stopped “as soon as it passed” him, and it
was then “almost even with the two deputies that were behind”
him. D.E. 36-6 at 143. In an instant, Waller determined that his
colleagues were “where they could be shot, run over, whatever, or
both.” D.E. 36-22 at 108. It is little wonder, then, the other officers
decided not to shoot; they were able to tell the man exiting the
truck was Davis, not Arnold, before Waller was able to do so.
          Finally, it is worth noting that Browder and Mathews
thought the split-second decision to shoot or hold fire was a close
one. Browder testified that, when the truck stopped, he’d “already
raised [his] rifle up” and “had slack out of the trigger,” but relaxed
once he didn’t see anything in Davis’s hands. D.E. 36-6 at 143.
Mathews, although he “couldn’t acquire a target to shoot” at any
point, said he “totally defend[s] the actions of the officers that shot
. . . I totally feel that the truck was a hazard to the public with the
suspect inside.” D.E. 44 at 83. “Reconsideration will nearly always
reveal that something different could have been done if the officer
knew the future before it occurred. This is what we mean when
we say we refuse to second-guess the officer.” Carr, 338 F.3d at
1270 (quotation marks omitted). We think Waller’s split-second
decision to fire a final shot was reasonable.
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 24 of 37




21-11333                Opinion of the Court                        24


        But even if we could break the fast-unfolding events sequen-
tially into two discrete stages -- a proposition we reject on the facts
as they’ve been presented -- because the final event unfolded so
quickly, the officers’ conduct still did not violate any clearly estab-
lished law. The cases cited by Davis all assume that the officer
knew the plaintiff posed no danger. The facts say otherwise here,
and the problem for Davis is that we can find no clearly established
law, even remotely similar, that would have given Officer Waller
fair notice that it was unreasonable to use deadly force.
                                     ***
        William Arnold put Donald Davis, the officers, and the pub-
lic in grave and imminent danger. Police officers like Browder and
Waller may use deadly force to dispel a threat (and, here, an immi-
nent one) of serious physical harm or death or to prevent the es-
cape of a very dangerous suspect who threatens that harm.
Browder and Waller made the difficult, but altogether reasonable,
decision that Arnold and the logging truck had to be stopped -- and,
tragically, that meant stopping Davis, too.
      We AFFIRM the district court’s entry of final summary judg-
ment to Browder and Waller.
USCA11 Case: 21-11333        Date Filed: 08/12/2022     Page: 25 of 37




21-11333             JILL PRYOR, J., Concurring                      1

JILL PRYOR, Circuit Judge, Concurring:
        I concur in almost all of the majority opinion, which
thoughtfully analyzes the difficult issues in this tragic case. I write
separately only to say that I would analyze defendant Paul Waller’s
final shot differently. Construing the facts of this case in the light
most favorable to plaintiff Don Davis—a hostage who was shot as
police tried to apprehend a violent suspect—I conclude that Wal-
ler’s final shotgun blast violated Davis’s constitutional right to be
free from the unreasonable use of deadly force. Thus, I disagree
with the majority’s decision in Part II.E of the opinion that there
was no constitutional violation. But I concur in Part II.E’s conclu-
sion that Waller did not violate any clearly established law and
therefore was entitled to qualified immunity.
       The majority opinion accurately recounts the facts of the
case. The suspect, William Arnold, took his own grandmother hos-
tage. He shot his pregnant girlfriend and threw her from his vehicle
onto the road. She died from her injuries. While trying to escape,
he got into a shootout with defendant Shaun Browder. After Ar-
nold made his way on foot to a logging ground, he took Davis—a
gentleman in his late 50s—hostage. At gunpoint, Arnold forced Da-
vis to drive him out of the logging ground in a logging truck. As
these events unfolded throughout the better part of a late morning
and afternoon, the police received live updates over the radio.
     Somehow, Davis found an opportunity to call 911. He in-
formed the 911 operator that he had been taken hostage and was
USCA11 Case: 21-11333               Date Filed: 08/12/2022          Page: 26 of 37




21-11333                   JILL PRYOR, J., Concurring                           2

being forced at gunpoint to drive Arnold in a logging truck. The
911 operator relayed this message to the police officers:
          I have a subject on the phone that is advising the sub-
          ject y’all are looking for is in the vehicle with him ad-
          vising if he does not go where he tells him to[,] he will
          kill him . . . They are in a logging truck.

Doc. 37-1 at 10. 1 Multiple officers admitted they heard the above
transmission and interpreted it to mean that Arnold had taken a
hostage and was forcing the hostage to drive in an apparent escape
attempt. See, e.g., Doc. 41 at 127 (Browder Deposition) (“I believe
that’s when it was relayed on the radio that [Arnold] had taken a
log truck driver hostage and had ordered him to drive the truck.”);
Doc. 44 at 29, 48 (Mathews Deposition) (testifying that he heard
over the radio that “Arnold had commandeered a log truck . . . with
a hostage”); Doc. 49 at 65–66 (Waldroup Deposition) (testifying
that he heard the transmission that Arnold “had carjacked the log-
ging truck” and was aware the hostage could be driving); Doc. 44
at 32–33 (Tapley Deposition) (testifying that he heard the transmis-
sion that “Arnold had hijacked a timber truck with a hostage”).
Given this evidence, we must therefore assume at summary judg-
ment that Waller, who testified that he was “definitely listening”




1
    “Doc.” refers to docket entries in the district court record.
USCA11 Case: 21-11333           Date Filed: 08/12/2022         Page: 27 of 37




21-11333                JILL PRYOR, J., Concurring                            3

to the radio in his car, 2 Doc. 50 at 72 (Waller Deposition), knew a
hostage was driving Arnold in the logging truck.
       Fast-forward to the moment when the logging truck began
driving toward the officers. Let me set the scene 3: the officers were
on a dirt logging road, facing the logging truck which was about
80 yards away and coming down the road with a violent suspect in
control. Several police vehicles were parked along both sides of the
road, leaving a partially unobstructed path down the center of the
road. Police officers were taking cover behind the vehicles. As the
logging truck approached at a speed of 5-10 miles per hour, it hit
Arnold’s abandoned pickup truck, pushing it out of the way. The
logging truck soon came upon the police officer’s parked vehicles,
and it sideswiped and knocked those vehicles out of the way as it
continued to travel down the road. The officers moved backward
as the truck approached, retreating from vehicle to vehicle for


2
   Undisputed record evidence indicates that Waller was in his car and on his
way to the scene when the transmission played over the radio. See Doc. 41-1
at 3 (Browder’s Incident Report) (indicating that Waller was on his way to the
scene when the radio transmission played); see also Doc. 41 at 127–28
(Browder Deposition) (testifying that Waller “showed up” to the scene after
the radio transmission played); Doc. 50 at 81 (Waller Deposition) (Waller tes-
tifying that he “pulled up” to the scene in his vehicle “immediately” before the
logging truck started driving towards the police, suggesting he was in his car
in the moments before).
3
 To help visualize the scene described in this paragraph, I have included in the
Appendix attached to this opinion photographs taken from the record. See
Photo 1.
USCA11 Case: 21-11333        Date Filed: 08/12/2022    Page: 28 of 37




21-11333              JILL PRYOR, J., Concurring                    4

cover. Eventually, the officers found themselves on the right side
of the road behind a police vehicle parked on that side. As the log-
ging truck came upon that vehicle, one officer yelled something
like, “someone put some rounds in that truck!” Doc. 56-1 ¶ 143 (in-
ternal quotation marks omitted). Multiple officers fired into the
logging truck’s driver’s-side door at close range, riddling the cab
with 35 bullets. 4 I have no doubt that Arnold was an extremely dan-
gerous suspect whom the police officers were justified in using
deadly force to stop.
       After this initial volley of bullets, the logging truck contin-
ued to roll forward. It finally came to a stop as it collided with the
final police vehicle on the left side of the road—Waller’s black
Dodge Charger. There was a brief pause, and then the driver’s-side
door of the logging truck opened and Davis—who had been shot
eight times—exited the truck with his hands in the air. See Doc. 42
at 77 (Davis Deposition) (“I opened the door and got out . . . I held
my hands up when I c[a]me out [of] the door.”); see also Doc. 56-1
at 29 (Undisputed Facts) (“Davis jumped out of the log truck with
his hands up.”).
       This is the critical moment: Waller testified that “the
[driver’s-side] door burst open,” and he simply “shot towards [the]
direction” of the opening door, firing a combat-loaded slug from
his shotgun. Doc. 50 at 108 (Waller Deposition). The slug from


4 See Photo 2 in Appendix.
USCA11 Case: 21-11333         Date Filed: 08/12/2022      Page: 29 of 37




21-11333              JILL PRYOR, J., Concurring                        5

Waller’s shotgun entered Davis’s shoulder—the ninth time Davis
had been shot that day. All the other officers held their fire.
         In my view, Waller violated Davis’s constitutional rights by
using deadly force when it was no longer reasonable to do so. In
asking whether the use of deadly force is reasonable, we must re-
member that “while the use of deadly force may initially be justi-
fied, the level of force that is reasonable may change during the
course of a police encounter.” Hunter v. Leeds, 941 F.3d 1265, 1280
(11th Cir. 2019). “Deadly force is reasonable . . . when an of-
ficer . . . has probable cause to believe that the suspect poses a
threat of serious physical harm, either to the officer or to oth-
ers . . . .” Id. at 1279 (internal quotation marks omitted).
          A barometer for reasonableness in this case is the conduct of
the other officers at the scene. See Johnson v. City of Miami Beach,
18 F.4th 1267, 1272 (11th Cir. 2021) (“[W]e judge the officer’s use
of force . . . from the perspective of a reasonable officer on the scene
. . . .”). After the police collectively fired 35 bullets into the logging
truck, the truck rolled to a stop. At that point, the truck itself no
longer posed a threat. Aware that a hostage was inside the truck
and likely driving, no other police officer shot after the truck
stopped. Scott Waldroup testified that he and other officers “just
stopped [firing]” because “the truck had stopped[, and t]here was
no reason to fire any more rounds into the truck till we could assess
the situation.” Doc. 49 at 111 (Waldroup Deposition). Andrew
Drake, another officer, looked “for a weapon” in the driver’s hands,
did not see one, and did not shoot. Doc. 43 at 112, 114 (Drake
USCA11 Case: 21-11333       Date Filed: 08/12/2022     Page: 30 of 37




21-11333             JILL PRYOR, J., Concurring                     6

Deposition). Browder—who had been involved in a shootout with
Arnold earlier that day—likewise testified that he let “slack out of
the trigger” when Davis got out of the logging truck because he
“didn’t see anything in [Davis’s] hands” and was able to tell it was
“an older gentleman” getting out of the truck. Doc. 41 at 144
(Browder Deposition). Michael Mathews testified that he “had seen
a hostage” in the logging truck, “couldn’t acquire a target to shoot,”
and was “not going to recklessly shoot.” Doc. 44 at 44, 84 (Mathews
Deposition).
       In contrast to every other officer on the scene, Waller shot.
He did not acquire a target. He did not wait to see if the driver had
anything in his hands. By his own admission, he simply reacted to
the opening door, shooting in its direction. Taking the facts in the
light most favorable to Davis, Waller fired his shotgun blindly at
the person opening the door, knowing there was a substantial
chance his bullet could hit a hostage. Is this a reasonable use of
deadly force? I do not believe it is.
       My concerns are two-fold. First, Waller risked harming a
hostage presumably with the goal of protecting his fellow officers.
The propriety of that choice implicates deep philosophical ques-
tions and has no easy answers. But Waller made that choice at a
point when no other officer thought it was necessary to risk harm-
ing the hostage further, suggesting that the risk he took was no
longer justified. Second—and perhaps more important given our
standard that no reasonable officer in similar circumstances would
have acted as the defendant did—I do not believe it was reasonable
USCA11 Case: 21-11333             Date Filed: 08/12/2022          Page: 31 of 37




21-11333                 JILL PRYOR, J., Concurring                               7

for a police officer in this circumstance to discharge a deadly
weapon blindly. Sure, we could imagine fact-specific situations in
which shooting blindly might be reasonable, but the situation here,
where one of the two people who could possibly be coming out
the door was known to be a hostage, does not strike me as one of
those. Indeed, Mathews testified that he did not see a reason to
shoot without acquiring a target, saying that doing so amounted to
“reckless[] shoot[ing].” Doc. 44 at 84 (Mathews Deposition). Again,
the uniform actions of every other officer at the scene serve as my
guidepost for reasonableness—no one else thought it necessary to
use deadly force at this point. Had Waller waited an instant longer,
he would have seen Davis coming out with his hands in the air.
And so, Waller’s final shot constituted the unreasonable use of
deadly force, and I would find a constitutional violation at this step
of the qualified immunity analysis. 5
       Rather than confront the facts surrounding Waller’s final
shot, the majority opinion lumps all the circumstances of this case
into a single episode of exigent circumstances. The majority opin-
ion’s tack shortchanges the important notion that the justification
for deadly force—an extraordinary coercive power of the state—
can vanish in an instant. See Hunter, 941 F.3d at 1280 (holding that

5
 When an action is within an officer’s “discretionary authority,” which is un-
disputed here, the officer will not enjoy qualified immunity if the plaintiff can
demonstrate: (1) “that the [officer] violated the plaintiff’s constitutional rights”
and (2) “the law clearly established those rights at the time of the alleged mis-
conduct.” Morton v. Kirkwood, 707 F.3d 1276, 1281 (11th Cir. 2013).
USCA11 Case: 21-11333        Date Filed: 08/12/2022      Page: 32 of 37




21-11333             JILL PRYOR, J., Concurring                       8

the justification for deadly force vanished during a shootout once
the shooter dropped his gun).
        Here, the record, viewed in Davis’s favor, establishes that
the justification for deadly force had disappeared by the time Wal-
ler fired his final shot. Recall Waldrop testified that, after the truck
stopped, “[t]here was no reason to fire any more rounds into the
truck till we could assess the situation.” Doc. 49 at 111 (Waldroup
Deposition). Browder and Drake likewise decided to stop shooting
and focused their attention on Davis’s hands as he exited the truck.
See, e.g., Doc. 41 at 144 (Browder Deposition); Doc. 43 at 112, 114
(Drake Deposition). The majority opinion fails to recognize this ev-
idence and construe it in Davis’s favor.
       Instead, the majority opinion adopts Waller’s proposed nar-
rative that the “condensed timeline” prevented him from thinking
before shooting. Majority Op. at 22. We do not know how much
time passed after the logging truck stopped before Davis exited the
truck. But Drake testified that there was “a brief moment where
nothing happened” after the truck stopped before Davis got out.
Doc. 43 at 112 (Drake Deposition). Even without knowing exactly
how much time passed, however, we know that every other officer
who initially fired on the truck had the time necessary to make the
decision to stop shooting. The majority opinion fails to explain why
USCA11 Case: 21-11333             Date Filed: 08/12/2022         Page: 33 of 37




21-11333                 JILL PRYOR, J., Concurring                              9

Waller, who was in the same situation as every other officer, lacked
the opportunity to make the same decision.6
       The majority opinion also defends Waller’s final shot by say-
ing, without a supporting citation, that Waller had the “worst van-
tage point.” Majority Op. at 21. I am not sure this is true. Waller
was in what he called “the safest spot”—behind the cab of the log-
ging truck, next to its log bed, Doc. 50 at 103, 107–109 (Waller Dep-
osition), whereas the other officers were positioned near the front
of the truck. See id. I see no evidence in the record suggesting that
Waller’s line of sight was materially obstructed. His line of fire was
clear. And because he was to the rear of the driver’s side door, the
door would not have obstructed his view as it was opening. Taking
the facts in the light most favorable to Davis, Waller’s vantage

6
  The majority opinion takes evidence out of context when it says that the
decision not to shoot was “a close one” for the other officers. Majority Op. at
24. To support that proposition, the majority opinion first quotes Browder
who said he had his “rifle up” and “had slack out of the trigger” when Davis
exited the truck. Doc. 41 at 144 (Browder Deposition). Nothing about
Browder’s testimony, viewed in Davis’s favor, suggests that Browder almost
shot Davis as he exited the truck. Rather, Browder’s testimony suggests that
he readied himself to shoot as the door opened, but he resolved to ascertain
the identity of the person exiting the truck before firing. The majority opinion
also quotes Mathews, who said that he “totally defend[s] the actions of the
officers that shot.” Doc. 44 at 83 (Mathews Deposition). Mathews’s statement
expresses understandable loyalty to his fellow officers, but it does not speak to
whether he almost shot Davis. It is also unclear whether Mathews meant to
encompass Waller’s final shot in his statement, or if he was speaking instead
about the initial volley of 35 bullets “the officers” collectively fired before the
truck stopped.
USCA11 Case: 21-11333       Date Filed: 08/12/2022    Page: 34 of 37




21-11333             JILL PRYOR, J., Concurring                   10

point was immaterial: he simply reacted to the opening door, firing
his shotgun without attempting to see who was exiting the logging
truck or whether the person was armed.
       Remarkably, the majority opinion “question[s]” whether
the other officers’ conduct serves as a helpful guide in defining the
contours of reasonableness. Majority Op. at 23. In “determining
the reasonableness of the force applied, we look at the fact pattern
from the perspective of a reasonable officer on the scene.” Terrell
v. Smith, 668 F.3d 1244, 1251 (11th Cir. 2012) (internal quotation
marks omitted). While it is true that more than one course of ac-
tion might be reasonable in each case, we have to start somewhere
in deciding how an objectively reasonable officer would behave.
Surely, the uniform actions of the other officers on the scene serve
as a better measure of reasonableness than our after-the-fact mus-
ings about whether deadly force was still justified after the truck
stopped advancing toward the officers.
        Notwithstanding my disagreements with the majority opin-
ion, I concur that Waller is entitled to qualified immunity because
I am confident that the majority opinion reaches the correct result.
We largely lack guidance in what constitutes reasonable use of
deadly force when hostages or innocent bystanders are caught in
the crossfire between the police and a gunman. Therefore, I cannot
say that Waller violated any clearly established law by firing his
weapon after his fellow officers stopped firing theirs. See Pearson
v. Callahan, 555 U.S. 223, 236 (2009) (holding that courts may re-
solve qualified immunity determinations on clearly established
USCA11 Case: 21-11333     Date Filed: 08/12/2022   Page: 35 of 37




21-11333           JILL PRYOR, J., Concurring                 11

grounds alone). Having concluded that Waller violated Davis’s
constitutional rights by using deadly force unreasonably, I would
resolve this case on the lack of clearly established law alone.
USCA11 Case: 21-11333   Date Filed: 08/12/2022   Page: 36 of 37




                         Appendix
Photo 1
USCA11 Case: 21-11333   Date Filed: 08/12/2022   Page: 37 of 37




Photo 2